Title: From George Washington to Peter Scull, 26 May 1779
From: Washington, George
To: Scull, Peter



Sir
Hd Qrs M[iddle] B[rook] 26th May 1779

This letter will be handed the board by Capn Call, of Colonel Blands Light dragoons. As the oldest Capn in the line of Cavalry he is intitled to one of the Majority’s vacant by the death of Major Clough and the promotion of Major Washington.
The board will be pleased to make out a Majors commission for Col. Baylors Regt—bearing date from the death of Major Clough which happened about the 1st of Octbr 1778.
